Citation Nr: 0113969	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-37 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for right renal cysts, 
claimed as secondary to a service-connected left kidney 
condition.  

2.  The propriety of a 10 percent original rating for the 
service-connected hemorrhoid disorder with some degree of 
prolapse disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to October 
1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision by 
the RO, which granted service connection for a hemorrhoid 
condition and assigned a noncompensable evaluation, effective 
on June 2, 1992.  

This case was remanded by the Board in September 1998 for 
additional development of the record.  

In October 2000, the RO increased the evaluation for the 
service connected hemorrhoid condition to 10 percent 
disabling, effective on June 2, 1992.  The RO also 
recharacterized the service-connected disability as 
"hemorrhoids with some degree of prolapse".  Thus, the 
issues in appellate status are as noted on the preceding page 
of this document.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal concerning the service-connected 
hemorrhoid with some degree of prolapse disability has been 
obtained.

2.  The service-connected disability picture is not shown to 
be manifested by more than thrombotic, irreducible 
hemorrhoids that evidence frequent recurrences.  

3.  The service-connected rectal prolapse is shown to 
manifested by a level of impairment that more nearly 
approximates that of mild with constant slight or occasional 
moderate leakage.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating higher than 
10 percent evaluation for the service-connected hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114 
including Diagnostic Code 7336 (2000).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected rectal prolapse are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.114 including Diagnostic 
Codes 7332, 7334 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled in this case.  

The RO requested and received VA treatment records identified 
by the veteran.  The RO also provided the veteran appropriate 
VA examination.  He was notified in the rating decision, as 
well as the Statement of the Case (SOC) of the evidence 
needed to substantiate his claim for an increased rating of 
his service-connected hemorrhoid disorder.  The Board 
concludes the discussions in the rating decision, SOC, and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed with respect to his claim for an increased 
rating of his service-connected hemorrhoid disorder.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history.  The Board attempts to determine the extent to which 
the veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. §1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A hemorrhoid disability is rated under Diagnostic Code 7336.  
The current 10 percent rating contemplates external or 
internal hemorrhoids that are large or thrombotic, are 
irreducible, with excessive redundant tissue, and that 
evidence frequent recurrences.  A rating greater than that in 
effect, that is, a 20 percent rating, contemplates a disorder 
with persistent bleeding and with secondary anemia, or with 
fissures.  

Diagnostic Code 7334 evaluates a rectal prolapse disability.  
Those criteria provide that a mild disability with constant 
slight or occasional moderate leakage is evaluated as 10 
percent disabling.  A moderate, persistent, or frequently 
recurring disorder is evaluated as 30 percent disabling.  A 
severe, or complete persistent disorder is evaluated as 50 
percent disabling.  

The schedule of ratings for the digestive system provide that 
ratings under diagnostic codes 7301 to 7329, inclusive, codes 
7331 and 7342, and codes 7345 to 7348, inclusive will not be 
combined with each other.  A single evaluation is to be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

The veteran contends that an increased evaluation for his 
service-connected hemorrhoids with some degree of prolapse 
disability is warranted.  For the following reasons and 
bases, the Board determines that a separate 10 percent rating 
is assignable in this case.  

Historically, the service medical records show that the 
veteran had a hemorrhoidectomy performed in September 1952.  
Service connection for external hemorrhoids was established, 
and noncompensable evaluation was assigned, in a July 1992 
rating action.  He appealed from that decision, and this 
claim was remanded by the Board in September 1998 so that the 
veteran could be afforded a VA examination.  In October 2000, 
the RO increased the evaluation for the service connected 
hemorrhoid condition to 10 percent disabling, effective on 
June 2, 1992.  The RO also recharacterized the service-
connected disability as hemorrhoids with some degree of 
prolapse, and evaluated the disability under the hyphenated 
code 7336-7334..  

An April 1992 VA outpatient treatment record shows that the 
veteran had a history of bright red blood secondary to 
hemorrhoids for many years, and that this occurred 
approximately twice per year.  

The report of a 1995 VA hospitalization discharge summary is 
of record.  That report shows that laboratory studies were 
performed, and that the veteran was diagnosed with right 
lower leg swelling with tenderness as a principal diagnosis.  
Secondary diagnoses included those hypertension, 
hypercholesterolemia, coronary artery disease, degenerative 
joint disease, and status post left nephrectomy.  

The report of the June 1999 VA examination shows that the 
veteran reported a long history of soiling.  His major 
complaint was some inadequate emptying of stool following a 
bowel movement, with "oozing material coming out from his 
anal area requiring him to wear a pad and with the attending 
problems of burning and itching secondary to contamination of 
the perianal skin."  The examiner also stated that the 
veteran had also seen some bleeding that was described as 
"bright red blood occasionally in the bowl but mainly on the 
paper."  There was minimal pain, and the veteran denied a 
change in his bowel pattern.  

On physical examination, the VA examiner found that there was 
one tag laterally.  The internal sphincter tone was lower 
than expected, and the "external sphincter tele rectalis 
contraction was rather weak."  A small amount of stool was 
tested for occult blood, and this was negative.  Anoscopic 
examination revealed some moderate internal hemorrhoids with 
some degree of prolapse.  Rectal sigmoidoscope was then 
passed through approximately 20 cm with normal findings.  The 
pertinent diagnosis was that of mild fecal incontinence and 
constipation secondary to incomplete evacuation.  

As indicated above, the veteran's service-connected 
hemorrhoid disability is currently evaluated as 10 percent 
disabling.  He testified at his personal hearing on September 
1, 1993, in essence, that he had thrombotic, irreducible 
hemorrhoids frequently that recurred, requiring constant use 
of over the counter medications.  

The Board first finds that an evaluation greater than the 
current 10 percent rating is not warranted under Diagnostic 
Code 7336.  That is, although the veteran testified that his 
service-connected hemorrhoid disability bled, the clinical 
record does not show persistent bleeding.  The April 1992 VA 
outpatient treatment record shows that he had a history of 
bright red blood secondary to hemorrhoids for many years, but 
that record also shows that this occurred approximately twice 
per year.  Importantly, the examiner of the June 1999 VA 
examination found that the veteran had this bleeding only 
occasionally, and the veteran himself testified at his 
personal hearing that the service-connected hemorrhoid 
disability did not bleed every time, but that he had more of 
a problem with leakage.  

The Board also notes that the clinical record is devoid of 
evidence of secondary anemia or fissures.  Because persistent 
bleeding is required, in addition to either anemia or 
fissures, for the assignment of a 20 percent evaluation under 
Diagnostic Code 7336, the absence of evidence showing 
persistent bleeding associated with the service-connected 
hemorrhoid condition preponderates against an increased 
evaluation under Diagnostic Code 7336.  

The evidence does show mild fecal incontinence, however.  
Under Diagnostic Code 7334, a mild rectal prolapse disorder 
manifested by constant slight or occasional moderate leakage 
is evaluated as 10 percent disabling.  Although 38 C.F.R. 
§ 4.114 stipulates that ratings under certain diagnostic 
codes pertaining to the digestive system will not be combined 
with each other, Diagnostic Codes 7334 and 7336 are not 
included.  Thus, a separate 10 percent evaluation for the 
veteran's manifestations of mild fecal incontinence is 
warranted, in addition to the 10 percent evaluation for his 
hemorrhoids under Diagnostic Code 7336.  A claimant may have 
separate and distinct manifestations attributable to the same 
injury, and if so, these should be rated under different 
diagnostic codes.  See Fanning v. Brown, 4 Vet. App. 225 
(1993).  

An evaluation greater than 10 percent is not warranted under 
Diagnostic Code 7334, however.  There is no evidence of a 
moderate or severe rectal prolapse disorder.  The examiner 
specifically stated that, although there was some degree of 
prolapse, only mild fecal incontinence was diagnosed.  

The examiner found that the veteran had lower than expected 
internal sphincter tone, and that the external sphincter tele 
rectalis contraction was rather weak.  However, an additional 
or greater rating under Diagnostic Code 7332 for impairment 
of sphincter control is not warranted.  Although Diagnostic 
Code 7332 is also exempt from the stipulation that ratings 
under certain diagnostic codes pertaining to the digestive 
system will not be combined with each other, a separate 10 
percent evaluation for constant slight, or occasional 
moderate leakage would violate the anti-pyramiding provisions 
of 38 C.F.R. § 4.14.  That is, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155). 

In addition, the veteran was clinically assessed with only 
mild leakage, not occasional involuntary bowel movements, 
extensive leakage, or the complete loss of sphincter control 
that would warrant a greater evaluation under Diagnostic Code 
7332.  

In conclusion, the Board finds that separate 10 percent 
ratings are warranted for the service-connected hemorrhoid 
disability and the disability manifested by rectal prolapse.  
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Thus, the veteran is entitled to two 
separate and distinct 10 percent evaluations under Diagnostic 
Codes 7334 and 7336.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected hemorrhoid 
disorder as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board finds, however, that the 
veteran's service-connected hemorrhoid disorder is shown to 
have warranted the assignment of a 20 percent rating during 
the entire course of this appeal.



ORDER

An increased rating for the service-connected hemorrhoids is 
denied.  

An initial rating of 10 percent for the service-connected 
rectal prolapse is granted, subject to the regulations 
governing the disbursement of VA monetary benefits. 



REMAND

As indicated, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran contends that he is suffering from a right kidney 
disability that is related to the service-connected left 
kidney disability.  He appeared at a personal hearing at the 
RO in September 1993 and testified that a VA physician who 
had been treating him for more than ten years had told him 
that his right kidney disability was related to the service-
connected left kidney disorder.  That physician had 
reportedly left VA employment.  The veteran's representative 
had stated that the veteran would submit an opinion from this 
physician.  The claim was remanded, in part, so that the RO 
could attempt to obtain that opinion, or notify the veteran 
that such an opinion was essential to his claim.  

Our review of the record does not disclose that an opinion 
from either that former VA physician or another physician 
available to VA has been provided.  Noting the new duties 
imposed on VA highlighted above, a VA nephrology examination 
and opinion should be obtained in this case.  

In addition, the veteran testified at that hearing that he 
was treated by two private physicians who were deceased.  
Although the veteran testified that Dr. Woodward's records 
were unavailable because they had been destroyed, he also 
testified that he did not seek Dr. Terranova's records.  
Thus, while a search for Dr. Woodward's records would not be 
productive in the circumstances of this case, see Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence where such adherence would result in 
unnecessary burdens on VA with no benefit flowing to the 
veteran), it is not clear that a search for Dr. Terranova's 
records would be similarly unproductive.  Therefore, the 
veteran should be asked to complete an authorization for 
release of Dr. Terranova's records, including his complete 
last known address.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for his kidney disorder since service, 
including, but not limited to, Dr. 
Terranova.  After securing the necessary 
release(s), the RO should obtain these 
records.  


2.  The RO shall next schedule the 
veteran for a VA examination.  The claims 
folder and a copy of this remand should 
be provided to the examiner for review 
before the examination.  The examiner 
should first review the veteran's claims 
folder, obtaining the claims folder where 
necessary.  Based on his/her review of 
the case,  the examiner should offer an 
opinion as to the likelihood that the 
veteran has current right kidney 
disability that was caused to or 
aggravated by the service-connected 
residuals of his left kidney condition.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran need take no action unless otherwise notified, 
however, he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


